Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Jerome Adams appeals the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2006). In his informal appellate brief, Adams fails to address the merits of his motion. Adams therefore has forfeited appellate review of his eligibility for a § 3582 reduction.* See 4th Cir. R. 34(b) (“The Court will limit its review to the issues raised in the informal brief.”). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 On appeal, Adams asserts only that venue for his motion was improper. Our review of the record reveals no abuse of discretion by the district court.